DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Non-Final Office Action is in reply to the communications filed on 16 June 2022.
Claims 1-2, 8-9, 15 and 16 have been amended.
Claims 1-20 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 June 2022 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more, and therefore directed to non-statutory subject matter.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”), the claims fall within the statutory categories (namely, a method, a computer system and a computer program product).

Under Step 2A Prong 1 of the 2019 PEG, the claims are analyzed to determine whether the claims recite any judicial exceptions including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes).
Claims 1, 8 and 15 recite in part, in response to detecting an attempt to electronically post content, parsing the content to identify one or more parts of the content, determining whether the one or more parts of the content comprises inappropriate content by applying one or more algorithms to the one or more parts of the content based on information associated with one or more computing applications and by predicting whether potential viewers of the one or more parts of the content view the one or more parts as inappropriate based on the applied one or more algorithms, wherein predicting whether the potential viewers of the one or more parts of the content view the one or more parts as inappropriate further comprises using the one or more algorithms to predict user sentiments with regard to the content from a plurality of users by automatically tracking and extracting online information associated with the plurality of users from one or more user accounts and predict public sentiment with regard to the content by automatically tracking websites and applications and extracting publicly available online information unassociated with the plurality of users and the one or more user accounts and in response to determining that the one or more parts of the content includes inappropriate content based on the applied one or more algorithms and the potential viewers, generating and displaying feedback and providing suggestions for editing the inappropriate content on the attempted post, wherein the generated feedback includes separate feedback that further comprises a first set of feedback based on the predicted user sentiment and a second set of feedback based on the predicted public sentiment.
The claims recite as a whole a method of organizing human activity because the claim recites a method that evaluates content a user is attempting to post to determine whether the content will be found to be inappropriate by potential viewers and provides feedback and suggestions for the user to edit the inappropriate content. This is a method of managing interactions between people and social activities. The mere nominal recitation of a generic processors, computer-readable memories, and computer-readable tangible storage devices does not take the claim out of the methods of organizing human interactions grouping. Thus, the claims recite an abstract idea.
Under Step 2A Prong 2 of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application.
This judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept of detecting inappropriate content in a computer environment. The claimed computer components (i.e. processors, computer-readable memories, and computer-readable tangible storage devices) are recited at a high level of generality and are merely invoked as tools to perform an existing process of determining whether a user’s post contains inappropriate content and providing suggestions to edit the inappropriate content. The limitations including “websites” and “applications” merely limits the use of the abstract idea to a technological field. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount mere instructions to apply the exception using generic computer processors, computer-readable memories, and computer-readable tangible storage devices. The background does not provide any indication that the computer system is anything other than a generic, off-the-shelf computer component (see specification at [0057]: general purpose computer), and the Symantec, TLI, Bancorp Services and OIP Techs court decisions (MPEP 2106.05(d)(II)) indicate that mere receipt, presentation of data over a network and data computation, is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept.
Considered as an ordered combination, the additional elements of the claims do not add anything further than when they are considered separately. Thus, under Step 2B of the 2019 PEG framework, the claims are ineligible as the claims do not recite additional elements which result in significantly more than the abstract idea itself.
Dependent claims 2-7, 9-14 and 16-20 do not add “significantly more” to the abstract idea. Claims 2-6, 9-13, 16-19 further recite the abstract idea as identified in claims 1, 8 and 15 by reciting additional limitations describing how the one or more algorithms are applied to the information, the type of information associated with the first set and second set of extracted and analyzed information and the type of generated feedback. 
Dependent claims 5-6, 13-14 and 20 recite additional elements directed to how the generated feedback is displayed on a graphical user interface and the type of feedback displayed. However, the additional element of a graphical user interface is recited at a high level of generality and merely displays information.  The additional elements amount mere instructions to apply the exception using generic graphical user interface. 
Even when viewed as an ordered combination, these additional elements do not integrate the abstract idea into a practical application nor include additional elements that are sufficient to amount to significantly more than the judicial exception. The dependent claims are held to be ineligible under Steps 2A1/2A2/2B of the 2019 PEG framework at least similar to the rationale as discussed above regarding claims 1, 8 and 15.

Claim Rejections - 35 USC § 103
Notice: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 8, 12-13, 15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Buddenbaum et al (US 20140359022 A1) in view Brav et al (US 20150310571, hereinafter “Brav”). 
Claims 1, 8 and 15: Buddenbaum discloses a method, a computer system for automatically detecting and altering inappropriate content on a computing application, comprising: one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage devices, and program instructions stored on at least one of the one or more computer-readable tangible storage devices for execution by at least one of the one or more processors via at least one of the one or more computer-readable memories (see P[0006]: a computer readable storage medium, tangibly embodying a program of instructions executable by the computer for identifying questionable content in a proposed communication from a sender), and a computer program product for automatically detecting inappropriate content on a computing application, comprising: one or more tangible computer-readable storage devices and program instructions stored on at least one of the one or more tangible computer-readable storage devices, the program instructions executable by a processor (see P[0090]), the program instructions comprising: 
in response to detecting an attempt to electronically post content on the computing application, parsing the content to identify one or more parts of the content (see P[0047]: John is about to post to his social network site wall something that contains remarks about Company A. The system analyzes the post and determines a level of positive or negative inference on the subject matter), determining whether the one or more parts of the content comprises inappropriate content by applying one or more algorithms to the one or more parts of the content based on information associated with one or more computing applications and by predicting whether potential viewers of the one or more parts of the content view the one or more parts as inappropriate based on the applied one or more algorithms  (see P[0047]: A post containing "aaabbbccc Company A", or "Company A's founder is a aaabbbccc" would receive a strongly negative rating versus a post that contained "Company A's founder is a shrewd business man, but I don't always agree with his decisions" which would get a mild negative rating. The system can warm John, for example, that two of his friends who have access to his social network site wall work for Company A. The system can also tell him, for example, that three others of his friends work for Company B and since that Company B is friendly with Company A, they may not look too kindly on his post...  P[0082]: (a) a determination is made (e.g., based upon who would be able to see a communication (such as an email or a social network post)) if one or more potential recipients should not see the communication in its current form (e.g., because the communication may make the potential recipient(s) upset or otherwise uncomfortable); and/or (b) a determination is made (e.g., based on a current selection of who would be able to see a communication (such as an email or a social network post) as to who else should be included in the visibility of the communication (e.g., based on the subject/content of the communication and/or any additional information that can be learned about other(s) and their interests, etc. P[0086]: a determination of latent meaning, degree of positive/negative, etc. (see e.g., content analytics of FIG. 1) may be performed via Natural Language Processing (NLP)) and 
in response to determining that the one or more parts of the content includes inappropriate content based on the applied one or more algorithms and the potential viewers, generating and displaying feedback and providing suggestions for editing the inappropriate content on the attempted post (see P[0047]: In addition, John may have, for example, used profanity in the post and the system warns him that his mother will see the post. The system could then suggest a set of possible actions: 1) Selectively remove the questionable content from the post. 2) Tone down the questionable content. For example, suggest changing "Company A's founder is an aaabbbccc" to "I think Company A's founder has some shortcomings).
Buddenbaum does not explicitly disclose, wherein predicting whether the potential viewers of the one or more parts of the content view the one or more parts as inappropriate further comprises using the one or more algorithms to predict user sentiments with regard to the content from a plurality of users by automatically tracking and extracting online information associated with the plurality of users from one or more user accounts and predict public sentiment with regard to the content by automatically tracking websites and applications and extracting publicly available online information unassociated with the plurality of users and the one or more user accounts and wherein the generated feedback includes separate feedback that further comprises a first set of feedback based on the predicted user sentiment and a second set of feedback based on the predicted public sentiment but Brav which also discloses a system and method of providing feedback about a content before the content is posted, teaches, using the one or more algorithms to predict user sentiments with regard to the content from a plurality of users by automatically tracking and extracting online information associated with the plurality of users from one or more user accounts (see P[0194]: For example, in an embodiment, when a user 3005 is set to make a post to a social network, e.g., Facebook, Twitter, etc., or to a blog, e.g., through WordPress, or a comment on a YouTube video or ESPN.com article, prior to clicking the button that publishes the post or comment, they can click a button that will estimate the popularity of that post. This estimate may be directed to a particular readership (e.g., their friends, or particular people in their friend list), or to the public at large. P[0197]: social media popularity prediction implementation 6400 may include popularity score of drafted text predictive output generating/obtaining module 6440. Popularity score of drafted text predictive output generating/obtaining module 6440 may be configured to read a corpus of texts/posts made by various people, and their relative popularity (based on objective factors, such as views, responses, comments, “thumbs ups,” “reblogs,” “likes,” “retweets,” or other mechanisms by which social media implementations allow persons to indicate things that they approve of. This corpus of texts is analyzed using machine analysis to determine characteristics, e.g., structure, positive/negative, theme (e.g., political, sports, commentary, fashion, food), and the like, to determine correlations. These correlations then may be applied to the prospective source text entered by the user, to determine a prediction about the popularity of the source text),
and predict public sentiment with regard to the content by automatically tracking websites and applications and extracting publicly available online information unassociated with the plurality of users and the one or more user accounts (see Fig. 1R, depicts displayed prediction results P[0178] In an embodiment, legal document outcome prediction implementation 5200 may include outcome prediction module 5250. Outcome prediction module 5250 may be configured to take the data from the analyzed source document compared to the corpus/data set, and predict a score or outcome, e.g., “this brief is estimated to result in reversal of the lower court 57% of the time.” In an embodiment, the outcome prediction module 5250 takes the various correlations determined by the comparison module 5240, compares these correlations to the correlations in the document, and makes a judgment based on the relative strength of the correlations (hence “public sentiment”). P[0206]: Referring again to FIG. 1P, in an embodiment, the social media analyzing assistance implementation 6300 may include found similar post popularity analyzing module 6330, which may find one or more blocks of text (e.g., posts) that are similar in style to the analyzed text block, and analyze them for similar characteristics as above. The finding may be by searching the social media databases or through scraping publically available sites, and may not be limited to the social network in question.)
wherein the generated feedback includes separate feedback that further comprises a first set of feedback based on the predicted user sentiment and a second set of feedback based on the predicted public sentiment (See Fig. 1R: displays prediction results about particular judges and predicted outcome of the content in a lower court or state (hence public sentiment)) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the inappropriate content identification system and method of Buddenbaum, using the one or more algorithms to predict user sentiments with regard to the content from a plurality of users by automatically tracking and extracting online information associated with the plurality of users from one or more user accounts and predict public sentiment with regard to the content by automatically tracking websites and applications and extracting publicly available online information unassociated with the plurality of users and the one or more user accounts and wherein the generated feedback includes separate feedback that further comprises a first set of feedback based on the predicted user sentiment and a second set of feedback based on the predicted public sentiment as taught by Brav in order to provide document altering assistance (Brav, [0142]) and thereby improve readability (Brav, [0375]). 
Claims 5, 12 and 19: The combination of Buddenbaum and Brav discloses the claimed invention as applied to claims 1, 8 and 15 above. Buddenbaum discloses  wherein the generated feedback is selected from a group comprising at least one of pointing out the one or more parts of the content determined to be inappropriate on the attempted post, identifying the potential viewers that find the one or more parts of the content inappropriate, identifying previous post and comments that contributed to the determination that the one or more parts of the content are inappropriate, scoring the attempted post, and scoring the one or more parts of the content (see P[0047]: The system can warm John, for example, that two of his friends who have access to his social network site wall work for Company A. The system can also tell him, for example, that three others of his friends work for Company B and since that Company B is friendly with Company A, they may not look too kindly on his post).  
Claims 6, 13 and 20: The combination of Buddenbaum and Brav discloses the claimed invention as applied to claims 1, 8 and 15 above. Buddenbaum discloses wherein displaying the generated feedback further comprises: highlighting the one or more parts of the content determined to be inappropriate on the attempted post and displaying the potential viewers of the attempted post (see Fig. 2: displaying the potential viewers of the attempted post. P[0065]: the identified questionable content is indicated to the sender by visually modifying the initial content. P[0066] in another example, the visual modification comprises one of: (a) highlighting; (b) bolding; (c) italicizing; (d) coloring; or (e) any combination thereof.

Claim(s) 2-4. 9-11, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Buddenbaum and Brav as applied to claims 1, 8 and 15 above, and further in view of Doyle (US 2020/0125928 A1).
Claims 2, 9 and 16: The combination of Buddenbaum and Brav discloses the claimed invention as applied to claims 1, 8 and 15 above. Buddenbaum and Brav do not expressly disclose the following limitations but Doyle in the same field of endeavor teaches, identifying offensive content teaches wherein applying the one or more algorithms based on information associated with the one or more computing applications further comprises: applying and training a first algorithm to determine whether the parsed content includes inappropriate content based on a first set of extracted and analyzed information associated with the one or more user accounts for a user (see P [0109]: At step 312, the labels may be associated with the features. For example, labels for the unstructured natural language text statements or n-grams included therein may be associated with demographic features associated with the corresponding responding users. A training set of n-grams may be formed. For instance, the training set may be formed at least in part by the labeling and associating of steps 310 and 312. P[0119]: demographic information associated with a responding user that provided the feedback (e.g., a user account, profile information).
and applying and training a second algorithm to determine whether the parsed content includes inappropriate content based on a second set of extracted and analyzed information comprising the publicly available online information unassociated with the plurality of users [0030] Training sets may be obtained from a variety of sources. Some embodiments may obtain streams of content (e.g., social media feeds) as an input to identify current topics, keywords, or phrases that are determined to be sensitive. In some cases, the labels are applied manually, or some embodiments may infer the labels based on metadata and context, e.g. responses to posts. This information may be used to train the offensiveness-classification model).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to include in the inappropriate content identification system and method of Buddenbaum and Brav, applying and training a first algorithm to determine whether the parsed content includes inappropriate content based on a first set of extracted and analyzed information associated with one or more user accounts for a user and applying and training a second algorithm to determine whether the parsed content includes inappropriate content based on a second set of extracted and analyzed information comprising publicly available online information unassociated with the plurality of users as taught by Doyle in order to “provide an improved offensive test capability for an integrated or upstream natural-language generation model” (Doyle, P[0029]).
Claims 3, 10 and 17: The combination of Buddenbaum, Brav and Doyle discloses the claimed invention as applied to claims 2, 9 and 16. Buddenbaum further discloses wherein the first set of extracted and analyzed information associated with the one or more user accounts is selected from a group comprising at least one of friends and groups associated with the user, previous posts and comments from the user, previous and current posts and comments from the friends of the user, previous and current posts and comments from the groups of the user, posts and comments from one or more communities associated with the user, and a news feeds (see P[0029]: metadata about the intended recipients of the communication (in one example this is collected by looking at public information about the recipients(s) as well as metadata the sender has stored about the sender's contacts); and/or (f) past behavior/content to/from a target audience (in one example, this can be stored in profiles. P[0035]: In one example, the private information may comprise information (e.g., emails, text messages, etc.) that the sender has about the proposed recipient including (but not limited to): interests, prejudices, likes, dislikes.).  
Claims 4, 11 and 18: The combination of Buddenbaum, Brav and Doyle discloses the claimed invention as applied to claims 2, 9 and 16. Buddenbaum further discloses The method of claim 2, wherein the second set of extracted and analyzed information is selected from a group comprising at least one of online public news feeds, online public articles, online public comments, online and publicly available images, online public videos, and online public blogs (see P[0029], P[0036]: the public information may comprise information (e.g., email, micro blogging posts, blog posts, social networking site, web, articles, blogs, books, etc. made by recipients) including (but not limited to): interests, prejudices, likes, dislikes.)

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Buddenbaum/Brav as applied to claims 1 and 8 above and in further view of Steinberg et al (US 20170374072 A1).
Claims 7 and 14:  Buddenbaum/Brav discloses the claimed invention as applied to claims 1, and 8 above. Buddenbaum discloses displaying feedback on a user interface (see Fig. 2). Buddenbaum and Brav do not expressly disclose the following limitations but Steinberg in the same field of endeavor teaches providing a graphical user interface for selecting and deselecting different types of feedback and for receiving user feedback (see Fig. 20, P[0134]: DSS also presents the user with four selectable options: POST ANYWAY; EDIT POST; CHANGE PRIVACY SETTINGS; and CANCEL POST. P[0149]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to include in the user interface of Buddenbaum as modified by Brav, providing a graphical user interface for selecting and deselecting different types of feedback and for receiving user feedback as taught by Steinberg since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Response to Arguments
Applicant's arguments with respect to the 35 USC 101 rejections have been fully considered but they are not persuasive.
The Applicant asserts that “the present invention is in no way related to Ultramercial and does have a concrete and tangible application in that it prevents content in a potential post that may offend certain individuals from being posted by identifying the specific content and potential people that may be offended by the content as well as generating alternatives to the content. Similarly, the present invention is in no way related to Inventor Holdings, which the court simply described as the fundamental practice of "local processing of payments for remotely purchased goods." Again, the Examiner oversimplifies the present invention and does not account for the requirements of the claims. The present invention is directly incorporated with the technical field of computer applications that allow content to be posted from its users and improves the way offensive content may be flagged and prevented from being posted by identifying the potentially offensive content with respect to other users as well as the public and altering the content.”
However, the Examiner disagrees with the Applicant. The Examiner points out that the Advisory Action (05/20/2022) cited Ultramercial and Inventor Holdings to show that the courts found the sequence of steps of data reception-analysis-transmission (similarly claimed) as generic and conventional. The claims recite “detecting and altering inappropriate content” in the preamble but the claimed process lacks any recitation of “altering the content.”  
Applicant argues that “the presently claimed invention is not simply presenting general feedback to a user based on general words and phrases in a post, but instead includes the inventive concept of providing feedback based on tracked and extracted information from specific recipients as well as websites/applications and then using algorithms to transform such information into more informed feedback/suggestions for a detected inappropriate post. 
Accordingly, and as described above, the presently claimed features and limitations not only improves a process for automatically identifying and altering inappropriate content on a given post, but also places a meaningful limit on such a process by, for example, "applying one or more algorithms to the one or more parts of the content based on information associated with one or more computing applications and by predicting whether potential viewers of the one or more parts of the content view the one or more parts as inappropriate based on the applied one or more algorithms, wherein predicting whether the potential viewers of the one or more parts of the content view the one or more parts as inappropriate further comprises using the one or more algorithms to predict user sentiments with regard to the content from a plurality of users by automatically tracking and extracting online information associated with the plurality of users from one or more user accounts and predict public sentiment with regard to the content by automatically tracking websites and applications and extracting publicly available online information unassociated with the plurality of users and the one or more user accounts." 
However, the examiner disagrees with the Applicant. The limitations, "automatically tracking websites and applications and extracting publicly" to predict public sentiment amount to mere data gathering which the courts have found to be insignificant extra-solution activity (see MPEP 2106.05(G)). Moreover, the claim limitations lack any detail as to how the tracking and extracting of information from the websites and applications are achieved. Examiner maintains that the claim limitations do not include any elements that indicate improvements to electronic communications but merely seeks to identify inappropriate content in a potential content to be posted by predicting sentiments towards the potential posted content.

Applicant’s arguments with respect to the 35 USC 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Vo et al (US 20180276549 A1) which discloses the present approach may therefore analyze the user's social media post, before it is sent, and, for example, while it is being constructed, in light of an audience profile for each potential audience group that may have access to seeing the post. Current events and other cultural references may be surfaced where they correspond to subject matter of the post, and where the sentiment analysis indicates that the user's post may be interpreted by a particular audience group as inappropriate in light of certain events and/or cultural references and cultural sensitivities, the user may receive an alert, for example, in the form of a highlighting of the potentially problematic text or other media content.
Finkelstein (US 10410125 B1) which discloses behavioral data analysis may occur at the user segment level or global user population level to identify items that, if recommended, would offend segments of users and to customize future recommendations presented to users associated with such segments. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAAME OFORI-AWUAH whose telephone number is (571)270-1359. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAAME OFORI-AWUAH
Examiner
Art Unit 3629



/MAAME OFORI-AWUAH/Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629